Exhibit 10.2

 

FORM OF DIRECTOR NOMINATING AGREEMENT

 

THIS DIRECTOR NOMINATING AGREEMENT (this “Agreement”) is made as of
[________________], by and among GPAQ Acquisition Holdings, Inc., a Delaware
corporation (“Holdings”), Gordon Pointe Management, LLC (together with its
permitted successors and assigns hereunder, the “Sponsor”), HOF Village, LLC, a
Delaware limited liability company (together with its permitted successors and
assigns hereunder, “HOFV”), and the National Football Museum, Inc., an Ohio
non-profit corporation (together with its permitted assigns and successors
hereunder, “PFHOF” and together with the Sponsor and HOFV, the “Designated
Shareholders”). Holdings, the Sponsor, HOFV and PFHOF are each a “Party” and are
collectively the “Parties.” Capitalized terms used but not defined herein shall
have the respective meanings assigned to them in the Merger Agreement (as
defined below).

 

WHEREAS, the Sponsor, HOFV and PFHOF are acquiring shares of Holdings’ common
stock, par value $0.0001 per share (such stock, the “Holdings Common Stock”)
pursuant to that certain Agreement and Plan of Merger, dated as of September 16,
2019 (the “Merger Agreement”), by and among (i) Gordon Pointe Acquisition Corp,
a Delaware corporation, (ii) Holdings, (iii) GPAQ Acquiror Merger Sub, Inc., a
Delaware corporation and a wholly-owned subsidiary of Holdings, (iv) GPAQ
Company Merger Sub, LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Holdings, (v) HOFV, and (vi) HOF Village Newco, LLC, a Delaware
limited liability company and a wholly-owned subsidiary of HOFV; and

 

WHEREAS, the obligations of the parties to consummate the Closing under the
Merger Agreement are conditioned upon the execution and delivery of this
Agreement; and

 

WHEREAS, upon the Closing, Holdings’ Amended and Restated Certificate of
Incorporation will provide that the authorized number of members of Holdings’
Board of Directors (the “Board”; each member of the Board, until his/her death,
disability, disqualification, resignation or removal, is referred to herein as a
“Director”, and they are collectively referred to herein as “Directors”) shall
be fixed at no more than eleven (11) members;

 

WHEREAS, upon the Closing, Holdings’ Amended and Restated Bylaws (together, with
Holdings’ Amended and Restated Certificate of Incorporation, the “Holdings
Organizational Documents”) will provide for (i) the Board to be made up of three
classes of Directors: Class A Directors who shall serve for an initial one-year
term, Class B Directors who shall serve for an initial two-year term, and
Class C Directors who shall serve for an initial three-year term; (ii) all terms
after the Directors’ initial terms to be for three years; (iii) the Board to
have an Executive Committee of three members, of which James Dolan shall be a
member while he serves on the Board; and (iv) the initial Chief Executive
Officer of Holdings to be Michael Crawford;

 



1

 



 

WHEREAS, Holdings has agreed (i) to permit the Sponsor, who at the Effective
Time will Beneficially Own (as defined under Section 13D of the Securities Act)
at least [___] issued and outstanding shares of Holdings Common Stock (the
shares of Holdings Common Stock that are Beneficially Owned by the Sponsor at
the Effective Time are referred to herein as the “Initial Sponsor Shares”), to
designate up to one (1) individual to be appointed or nominated (as the case may
be) for election to the Board, (ii) to permit HOFV, who at the Effective Time
will Beneficially Own at least [____] issued and outstanding shares of Holdings
Common Stock (the shares of Holdings Common Stock that are Beneficially Owned by
HOFV at the Effective Time are referred to herein as the “Initial HOFV Shares”),
to designate up to four (4) individuals to be appointed or nominated (as the
case may be) for election to the Board, (iii) to permit PFHOF, who at the
Effective Time will Beneficially Own at least [___] issued and outstanding
shares of Holdings Common Stock (the shares of Holdings Common Stock that are
Beneficially Owned by PFHOF at the Effective Time are referred to herein as the
“Initial PFHOF Shares”), to designate up to one (1) individual to be appointed
or nominated (as the case may be) for election to the Board, and (iv) to provide
certain ongoing rights with respect to the nomination of Directors on the terms
and conditions set forth herein; and

 

WHEREAS, each of the Sponsor, HOFV and PFHOF believes that it is in its best
interests to provide for the future voting of its shares of Holdings Common
Stock with respect to the election of Directors as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth in this Agreement, the Parties agree as follows:

 

1. Board Matters.

 

1.1 Subject to the terms and conditions of this Agreement, from and after the
Effective Time:

 

(a) The Sponsor shall have the right to designate up to one (1) individual to be
appointed or nominated (as the case may be) for election to the Board (such
individual, including any successor, the “Sponsor Nominee”);

 

(b) HOFV shall have the right to designate up to four (4) individuals to be
appointed or nominated (as the case may be) for election to the Board (each such
individual, including any successor, a “HOFV Nominee”);

 

(c) PFHOF shall have the right to designate up to one (1) individual to be
appointed or nominated (as the case may be) for election to the Board (such
individual, including any successor, the “PFHOF Nominee”; the Sponsor Nominee,
the HOFV Nominees and the PFHOF Nominee are collectively referred to herein as
the “Nominees”);

 

(d) Unless otherwise agreed to by the Parties, (i) one of the HOFV Nominees must
be Michael Klein, and (ii) at least one of the HOFV Nominees must be an
Independent Director (as defined in Section 1.13) (such Independent Director
nominee designated by HOFV, the “Designated Independent Director”); and

 



2

 



 

(e) No later than ten (10) days after the Sponsor, HOFV and PFHOF receive notice
of a meeting of Holdings’ stockholders at which Directors are to be elected, the
Sponsor, HOFV and PFHOF shall send written notice to Holdings, specifically
identifying the Sponsor Nominee, the HOFV Nominees or the PFHOF Nominee (as the
case may be); provided, however, that (i) the initial Sponsor Nominee, the
initial HOFV Nominees, and the initial PFHOF Nominee shall be the individuals
named as such in Section 1.3, and (ii) if any Nominee is not one of the initial
Nominees named as such in Section 1.3, then such Nominee must be reasonably
acceptable to a majority of those Directors who are neither Sponsor Directors
(as defined in Section 1.13) nor HOFV Directors (as defined in Section 1.13) nor
PFHOF Directors (as defined in Section 1.13).

 

1.2 Subject to Section 1.4, HOFV may, at any time in its sole discretion,
designate up to one (1) individual to serve as a Board observer (the “HOFV Board
Observer”), and PFHOF may, at any time in its sole discretion, designate up to
one (1) individual to serve as a Board observer (the “PFHOF Board Observer”, and
together with the HOFV Board Observer, the “Board Observers”). The Board
Observers shall have the right to attend and participate in all meetings of the
Board (or any committees of the Board), in a non-voting capacity. If HOFV or
PFHOF wishes to designate an HOFV Board Observer or a PHFOF Observer, as
applicable, then HOFV or PFHOF shall give Holdings written notice of such fact
(an “Observer Election”). Holdings shall give to the Board Observers copies of
all notices, consents, minutes and other materials (financial or otherwise),
which Holdings provides to the Directors, simultaneously with the giving of such
notices, consents, minutes and other materials to the Directors; provided,
however, that if an HOFV Board Observer or PFHOF Board Observer does not, upon
the request of Holdings, before attending any meetings of the Board (or any
committee of the Board), execute and deliver to Holdings (a) an agreement to
abide by all of Holdings’ policies applicable to Directors, and (b) a
confidentiality agreement reasonably acceptable to Holdings, then such HOFV
Board Observer or PFHOF Board Observer may be excluded from access to any
materials, meetings, or portions thereof if the Board (by vote or written
consent of a majority of Directors, excluding the vote or written consent of any
Directors that have been appointed or nominated by the same Party that
designated the Board Observer in question) determines in good faith that such
exclusion is reasonably necessary to protect highly confidential proprietary
information of Holdings or confidential proprietary information of third parties
that Holdings is required to hold in confidence, or for other similar reasons.
HOFV or PFHOF may revoke any Observer Election at any time upon written notice
to Holdings, and after any such revocation HOFV or PHFOF shall have the right to
designate a replacement HOFV Board Observer or PFHOF Board Observer, as
applicable. The initial HOFV Board Observer shall be Richard Klein. The initial
PHFOF Board Observer shall be Randall C. Hunt.

 

1.3 Holdings shall take all necessary and desirable actions within its control
such that, as of the Effective Time: (a) the size of the Board shall be fixed at
no more than eleven (11) members; and (b) the following individuals shall be
Directors:

 

(a) Michael Klein, C. David Baker, and one Independent Director shall be Class A
Directors;

 

(b) Stuart Lichter, ________________________ [name of Designated Independent
Director], and two (2) Independent Directors shall be Class B Directors;

 

(c) James Dolan, Michel Crawford and two (2) Independent Directors shall be
Class C Directors.

 



3

 



 

(d) The initial HOFV Directors shall be Michael Klein, Stuart Lichter, Michael
Crawford, and ________________________ [name of Designated Independent
Director]. The initial Sponsor Director shall be James Dolan. The initial PFHOF
Director shall be C. David Baker.

 

1.4 Subject to the terms and conditions of this Agreement, from and after the
Effective Time, Holdings shall, as promptly as practicable, take all necessary
and desirable actions within its control (including, without limitation, calling
special meetings of the Board and Holdings’ stockholders and recommending,
supporting and soliciting proxies), so that:

 

(a) For so long as the Sponsor Beneficially Owns, in the aggregate, a number of
shares of Holdings Common Stock equal to or greater than eighty-five
percent (85%) of the total number of Initial Sponsor Shares, the Sponsor shall
have the right to nominate one (1) Nominee, unless the Sponsor Director is not
up for election.

 

(b) For so long as HOFV Beneficially Owns, in the aggregate, a number of shares
of Holdings Common Stock equal to or greater than eighty-five percent (85%) of
the total number of Initial HOFV Shares, HOFV shall have (i) the right to
nominate a number of Nominees equal to (A) four (4), minus (B) the number of
HOFV Directors who are not up for election, and (ii) the right to designate
one (1) HOFV Board Observer (and, if the then-current Designated Independent
Director is up for election, then at least one of the HOFV Nominees must be an
Independent Director).

 

(c) For so long as HOFV Beneficially Owns, in the aggregate, a number of shares
of Holdings Common Stock equal to or greater than sixty-five percent (65%) of
the total number of Initial HOFV Shares, HOFV shall have (i) the right to
nominate a number of Nominees equal to (A) three (3), minus (B) the number of
HOFV Directors who are not up for election, and (ii) the right to designate
one (1) HOFV Board Observer (and, if the then-current Designated Independent
Director is up for election, then at least one of the HOFV Nominees must be an
Independent Director).

 

(d) For so long as HOFV Beneficially Owns, in the aggregate, a number of shares
of Holdings Common Stock equal to or greater than forty-five percent (45%) of
the total number of Initial HOFV Shares, HOFV shall have (i) the right to
nominate a number of Nominees equal to (A) two (2), minus (B) the number of HOFV
Directors who are not up for election, and (ii) the right to designate one (1)
HOFV Board Observer.

 

(e) For so long as HOFV Beneficially Owns, in the aggregate, a number of shares
of Holdings Common Stock equal to or greater than fifteen percent (15%) of the
total number of Initial HOFV Shares, HOFV shall have (i) the right to nominate
one (1) Nominee, unless no HOFV Director is up for election, and (ii) the right
to designate one (1) HOFV Board Observer.

 

(f) For so long as PFHOF Beneficially Owns, in the aggregate, a number of shares
of Holdings Common Stock equal to or greater than eighty-five percent (85%) of
the total number of Initial PFHOF Shares, PFHOF shall have (i) the right to
nominate one (1) Nominee, unless no PFHOF Director is up for election, and (ii)
the right to designate one (1) PFHOF Board Observer.

 



4

 



 

1.5 Holdings shall take all actions necessary to ensure that: (a) each Sponsor
Nominee, HOFV Nominee and PFHOF Nominee that is up for election is included in
the Board’s recommended slate of nominees delivered to Holdings’ stockholders
for each election of Directors; and (b) each Sponsor Nominee, HOFV Nominee, and
PFHOF Nominee that is up for election is included in the proxy statement
prepared by Holdings’ management in connection with soliciting proxies for every
meeting of Holdings’ stockholders at which Directors are to be elected, and at
every adjournment or postponement thereof, and on every action or approval by
written resolution of Holdings’ stockholders or the Board with respect to the
election of Directors.

 

1.6 If a vacancy in a Board position held by a Sponsor Director, an HOFV
Director or a PFHOF Director occurs because of death, disability,
disqualification, resignation, removal, or any other reason, then (a) the
Sponsor, HOFV or PFHOF (as applicable) shall be entitled to designate such
individual’s successor, and (b) Holdings shall, within ten (10) days after such
designation, take all necessary and desirable actions within its control to
ensure that such vacancy shall be filled with such successor Nominee (it being
understood that any such successor designee shall serve the remainder of the
term of the director whom such designee replaced); provided that any successor
Nominee must be reasonably acceptable to a majority of those Directors who are
neither Sponsor Directors nor HOFV Directors nor PFHOF Directors.

 

1.7 If a Sponsor Nominee, an HOFV Nominee or a PFHOF Nominee is not elected
because of such Nominee’s death, disability, disqualification, withdrawal as a
nominee, or any other reason, then (a) the Sponsor, HOFV or PFHOF, as
applicable, shall be entitled to designate promptly another Nominee, and
(b) Holdings shall take all necessary and desirable actions within its control
to ensure that the Board position for which such Nominee was nominated shall not
be filled pending such designation; provided that any successor Nominee must be
reasonably acceptable to a majority of those Directors who are neither Sponsor
Directors nor HOFV Directors nor PFHOF Directors.

 

1.8 Neither the Sponsor nor HOFV nor PFHOF shall be obligated to designate all
(or any) of the Directors or Nominees that each of them is entitled to designate
pursuant to this Agreement, and no failure by either the Sponsor, HOFV or PFHOF
to designate any Director or Nominee shall constitute a waiver of such Party’s
rights hereunder.

 

1.9 Holdings shall pay the reasonable, documented out-of-pocket expenses
incurred by each Sponsor Director, HOFV Director, HOFV Board Observer, PFHOF
Director and PFHOF Board Observer in connection with his or her services
provided to or on behalf of Holdings, including attending meetings (including
committee meetings) or events on behalf of Holdings or at Holdings’ request.

 

1.10 Holdings shall (a) purchase directors’ and officers’ liability insurance in
an amount determined by the Board to be reasonable and customary and (b) for so
long as any Director to the Board nominated pursuant to the terms of this
Agreement serves as a Director of Holdings, maintain such coverage with respect
to such Directors; provided that upon removal or resignation of such Director
for any reason, Holdings shall take all actions reasonably necessary to extend
such directors’ and officers’ liability insurance coverage for a period of not
less than six (6) years from any such event in respect of any act or omission
occurring at or prior to such event.

 



5

 



 

1.11 For so long as any Sponsor Director, HOFV Director or PFHOF Director serves
as a Director of Holdings, Holdings shall not allow any amendment, alteration or
repeal of any right to indemnification or exculpation covering or benefiting any
Director nominated pursuant to this Agreement (whether such right is contained
in the Holdings Organizational Documents or another document), except (a) to the
extent such amendment or alteration permits Holdings to provide indemnification
or exculpation rights, on a retroactive basis, broader than those rights
permitted prior thereto or (b) to the extent that such amendment or alteration
is required by applicable law.

 

1.12 Each of the Sponsor, HOFV and PFHOF shall take all necessary and desirable
actions within such Party’s control (including voting or causing to be voted,
whether at a meeting of stockholders or by written consent or otherwise, all
shares of Holdings voting securities now or hereafter directly or indirectly
owned by such Party) (a) to cause the applicable Sponsor Nominees, HOFV Nominees
and PFHOF Nominees to be appointed (and where applicable, elected) as Directors,
and (b) against the removal from office of any Sponsor Director, HOFV Director
or PFHOF Director, unless such removal is directed or approved by the Sponsor
(if such Director is a Sponsor Director), or by HOFV (if such Director is an
HOFV Director), or by PFHOF (if such Director is a PFHOF Director).

 

1.13 For purposes of this Agreement:

 

(a) “HOFV Director” means any individual who is elected as a Director after
being designated by HOFV, pursuant to Section 1.1, to be appointed or nominated
(as the case may be) for election to the Board.

 

(b) “Independent Director” means an individual who meets the independence
standards that are established from time to time by Nasdaq or the SEC and that
are applicable to Holdings.

 

(c) “PFHOF Director” means any individual who is elected as a Director after
being designated by PFHOF, pursuant to Section 1.1, to be appointed or nominated
(as the case may be) for election to the Board.

 

(d) “Sponsor Director” means any individual who is elected as a Director after
being designated by the Sponsor, pursuant to Section 1.1, to be appointed or
nominated (as the case may be) for election to the Board.

 

2. Successors in Interest of the Parties. This Agreement shall be binding upon
and shall inure to the benefit of the Parties hereto and their respective
permitted successors, legal representatives and assignees for the uses and
purposes set forth and referred to herein. Notwithstanding the foregoing,
neither Holdings, nor the Sponsor, nor HOFV, nor PFHOF may assign any of its
rights or obligations hereunder without the prior written consent of the other
Parties.

 



6

 



 

3. Remedies. The Parties shall be entitled to enforce their rights under this
Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The Parties hereto agree and acknowledge that a breach of this Agreement
would cause irreparable harm, that money damages would not be an adequate remedy
for any such breach, and that, in addition to other rights and remedies
hereunder, the Parties shall be entitled to specific performance and/or
injunctive or other equitable relief  (without posting a bond or other security)
from any court of law or equity of competent jurisdiction in order to enforce or
prevent any violation of the provisions of this Agreement.

 

4. Notices. All notices and other communications among the Parties shall be in
writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid,
(iii) when delivered by FedEx or other nationally recognized overnight delivery
service) or (iv) when e-mailed during normal business hours (and otherwise as of
the immediately following business day), addressed as follows:

 

4.1 If to Holdings:

 

Gordon Pointe Acquisition Corp

90 Beta Drive

Pittsburgh, PA 15238

Attn: Douglas L. Hein, CFO

 

Email: dhein@gordonpointe.com

 

with copies to (which shall not constitute notice):

 

Fox Rothschild LLP
2000 Market St., 20th Floor
Philadelphia PA 19103
Attn: Stephen M. Cohen

E-mail: smcohen@foxrothschild.com

 

and

 

Pillsbury Winthrop Shaw Pittman
31 West 52nd Street
New York, NY 10019
Attn: Jarrod D. Murphy

E-mail: jarrod.murphy@pillsburylaw.com

 



7

 



 

4.2 If to the Sponsor:

 

Gordon Pointe Management, LLC

90 Beta Drive

Pittsburgh, PA 15238

Attn: James Dolan

 

Email: jdolan@gordonpointe.com

 

with copies to (which shall not constitute notice):

 

Fox Rothschild LLP
2000 Market St., 20th Floor
Philadelphia PA 19103
Attn: Stephen M. Cohen

E-mail: smcohen@foxrothschild.com

 

and

 

Pillsbury Winthrop Shaw Pittman

31 West 52nd Street

New York, NY 10019

Attn: Jarrod D. Murphy

 

E-mail: jarrod.murphy@pillsburylaw.com

 

4.3 If to HOFV:

 

HOF Village, LLC
1826 Clearview Ave NW
Canton, OH 44708
Attn: Michael Crawford, CEO

 

E-mail: michael.crawford@hofvillage.com

 

with a copy to (which shall not constitute notice):

 

Hunton Andrews Kurth LLP
2200 Pennsylvania Ave NW
Washington, DC 20037
Attn: J. Steven Patterson

 

E-mail: spatterson@huntonak.com

 



8

 



 

4.4 If to PFHOF:

 

National Football Museum, Inc.
2121 George Halas Drive NW
Canton, OH 44708
Attn: C. David Baker, President

 

E-mail: david.baker@profootballhof.com

 

with a copy to (which shall not constitute notice):

 

Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A.
4775 Munson Street, NW
P.O. Box 36963

Canton, OH 44735-6963
Attn: Christopher R. Hunt

 

E-mail: chunt@kwgd.com

 

5. Adjustments. If, and as often as, there are any changes in the Holdings
Common Stock by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization,
recapitalization or sale, or by any other means, appropriate adjustment shall be
made in the provisions of this Agreement, as may be required, so that the
rights, privileges, duties and obligations hereunder shall continue with respect
to the Holdings Common Stock as so changed.

 

6. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the Parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any Party.

 

7. No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended or shall be construed to confer upon, or give to, any person or
entity other than the Parties hereto and their respective permitted successors
and assigns any remedy or claim under or by reason of this Agreement or any
terms, covenants or conditions hereof, and all of the terms, covenants,
conditions, promises and agreements contained in this Agreement shall be for the
sole and exclusive benefit of the Parties hereto and their respective permitted
successors and assigns.

 

8. Further Assurances. Each of the Parties hereby agrees that it will hereafter
execute and deliver any further document, agreement or instrument of assignment,
transfer or conveyance as may be necessary or desirable to effectuate the
purposes hereof.

 

9. Counterparts. This Agreement may be executed in one or more counterparts, and
may be delivered by means of facsimile or electronic transmission in portable
document format, each of which shall be deemed to be an original and shall be
binding upon the Party that executed the same, but all of such counterparts
shall constitute the same agreement.

 



9

 



 

10. Governing Law. This Agreement, and all claims or causes of action based
upon, arising out of, or related to this Agreement or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to principles or rules of
conflict of laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction. Any Action based upon, arising
out of or related to this Agreement or the transactions contemplated hereby may
only be brought in federal and state courts located in the State of Delaware,
and each of the Parties irrevocably submits to the exclusive jurisdiction of
each such court in any such Action, waives any objection it may now or hereafter
have to personal jurisdiction, venue or to convenience of forum, agrees that all
claims in respect of the Action shall be heard and determined only in any such
court, and agrees not to bring any Action arising out of or relating to this
Agreement or the transactions contemplated hereby in any other court. Nothing
herein contained shall be deemed to affect the right of any Party to serve
process in any manner permitted by Law or to commence legal proceedings or
otherwise proceed against any other Party in any other jurisdiction, in each
case, to enforce judgments obtained in any Action brought pursuant to this
paragraph. The prevailing party in any such Action (as determined by a court of
competent jurisdiction) shall be entitled to be reimbursed by the non-prevailing
party for its reasonable expenses, including reasonable attorneys’ fees,
incurred with respect to such Action.

 

11. Mutual Waiver of Jury Trial. The Parties hereto hereby irrevocably waive any
and all rights to trial by jury in any legal proceeding arising out of or
related to this Agreement. Any action or proceeding whatsoever between the
Parties hereto relating to this Agreement shall be tried in a court of competent
jurisdiction by a judge sitting without a jury.

 

12. Complete Agreement; Inconsistent Agreements. This Agreement represents the
complete agreement between the Parties hereto as to all matters covered hereby
and supersedes any prior agreements or understandings between the Parties.

 

13. Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The Parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

14. Amendment and Waiver. Except as otherwise provided herein, no modification,
amendment or waiver of any provision of this Agreement shall be effective
against a Party unless such modification is approved in writing by all Parties
hereto. The failure of any Party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such Party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 



10

 



 

15. Termination. Notwithstanding anything to the contrary contained herein,
(a) the Sponsor’s rights under this Agreement shall expire and terminate
automatically at such time as the Sponsor Beneficially Owns, in the aggregate, a
number of shares of Holdings Common Stock that is less than eighty-five
percent (85%) of the total number of Initial Sponsor Shares, (b) HOFV’s rights
under this Agreement shall expire and terminate automatically at such time as
HOFV Beneficially Owns, in the aggregate, a number of shares of Holdings Common
Stock that is less than fifteen percent (15%) of the total number of Initial
HOFV Shares, and (c) PFHOF’s rights under this Agreement shall expire and
terminate automatically at such time as PFHOF Beneficially Owns, in the
aggregate, a number of shares of Holdings Common Stock that is less than
eighty-five percent (85%) of the total number of Initial PFHOF Shares; provided,
however, that Sections 1.9, 1.10, 1.11, 3, 4, 6, 7, and 9-16 shall survive any
termination of any Party’s rights under this Agreement.

 

16. Enforcement. The Parties acknowledge and agree that, if a Party is not
performing its obligations hereunder or is otherwise in breach of this
Agreement, in addition to and without limiting the rights of the other Parties
hereunder, a majority of the Directors who are Independent Directors shall have
the right to seek enforcement of this Agreement and the obligations of the
Parties hereunder.

 

[Remainder of this page intentionally left blank]



 

11

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year hereinabove first written.

 



Holdings:           GPAQ ACQUISITION HOLDINGS, INC.           By:       Name:
                                               Title:             Sponsor:      
    GORDON POINTE MANAGEMENT, LLC           By:       Name:       Title:        
    HOFV:           HOF VILLAGE, LLC           By:       Name:       Title:    



 



PFHOF:               NATIONAL FOOTBALL MUSEUM, INC.           By:       Name: C.
David Baker     Title: President  



 



[Signature Page to Director Nominating Agreement]



 

 

 





 

 

